FILED
                           NOT FOR PUBLICATION                             AUG 25 2015

                                                                        MOLLY C. DWYER, CLERK
                    UNITED STATES COURT OF APPEALS                       U.S. COURT OF APPEALS



                            FOR THE NINTH CIRCUIT


UNITED STATES OF AMERICA,                        No. 08-50531

              Plaintiff - Appellee,              D.C. No. 2:05-cr-01046-DSF-8

  v.
                                                 MEMORANDUM*
TERRY CHRISTENSEN,

              Defendant - Appellant.



UNITED STATES OF AMERICA,                        No. 08-50570

             Plaintiff - Appellee,               D.C. No. 2:05-cr-01046-DSF-1

  v.

ANTHONY PELLICANO,

             Defendant - Appellant.



UNITED STATES OF AMERICA,                        No. 09-50115

              Plaintiff - Appellee,              D.C. No. 2:05-cr-01046-DSF-7

  v.


        *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
MARK ARNESON,

         Defendant - Appellant.



UNITED STATES OF AMERICA,         No. 09-50125

        Plaintiff - Appellee,     D.C. No. 2:05-cr-01046-DSF-2

 v.

RAYFORD EARL TURNER,
AKA Seal B,

        Defendant - Appellant.



UNITED STATES OF AMERICA,         No. 09-50128

        Plaintiff - Appellee,     D.C. No. 2:05-cr-01046-DSF-6

 v.

ABNER NICHERIE,

        Defendant - Appellant.



UNITED STATES OF AMERICA,         No. 09-50159

         Plaintiff - Appellee,    D.C. No. 2:05-cr-01046-DSF-3

 v.

KEVIN KACHIKIAN,

         Defendant - Appellant.
UNITED STATES OF AMERICA,         No. 10-50434

         Plaintiff - Appellee,    D.C. No. 2:05-cr-01046-DSF-2

 v.

RAYFORD EARL TURNER,
AKA Seal B,

         Defendant - Appellant.



UNITED STATES OF AMERICA,         No. 10-50462

         Plaintiff - Appellee,    D.C. No. 2:05-cr-01046-DSF-7

 v.

MARK ARNESON,

         Defendant - Appellant.



UNITED STATES OF AMERICA,         No. 10-50464

         Plaintiff - Appellee,    D.C. No. 2:05-cr-01046-DSF-1

 v.

ANTHONY PELLICANO, AKA Seal A,

         Defendant - Appellant.
UNITED STATES OF AMERICA,                         No. 10-50472

               Plaintiff - Appellee,              D.C. No. 2:05-cr-01046-DSF-8

  v.

TERRY CHRISTENSEN,

               Defendant - Appellant.

                    Appeal from the United States District Court
                       for the Central District of California
                     Dale S. Fischer, District Judge, Presiding

                      Argued and Submitted November 4, 2013
                               Pasadena, California

Before: FISHER and CLIFTON, Circuit Judges, and CHRISTENSEN, Chief
District Judge.**

       Defendants Terry Christensen, Anthony Pellicano, Mark Arneson, Rayford

Turner, Kevin Kachikian, and Abner Nicherie appeal their criminal convictions

stemming from a widespread criminal enterprise offering illegal private

investigation services in Southern California.

       The facts of this case have been related in detail in a concurrently filed

opinion that discusses some of the issues raised on appeal and explains why some

of the counts of conviction are reversed. See United States v. Christensen, 08-




       **
             The Honorable Dana L. Christensen, United States Chief District
Judge for the District of Montana, sitting by designation.
50531 (9th Cir. 2015). In this memorandum disposition, we affirm as to all

remaining issues.

I.    Probable Cause to Support November 2002 Warrant

      Christensen and Pellicano argue that the November 2002 warrant was

invalid because the application for it did not include evidence to establish probable

cause for a necessary element of a Hobbs Act violation: that Pellicano would

obtain money or property from Busch by threatening her. This court has previously

held that even if the magistrate judge was wrong about the Hobbs Act elements,

the officers were entitled to rely on the November 2002 warrant under the good

faith exception to suppression. United States v. Pellicano, 135 F. App’x 44 (9th

Cir. 2005) (“Pellicano I”); see United States v. Leon, 468 U.S. 897 (1984).

Pellicano I was correctly decided, and we reach the same conclusion here. Because

Christensen and Pellicano’s challenges to the November 2002 warrant fail on the

merits, we do not reach the threshold issues of standing or issue preclusion.

II.   Denial of Franks Hearing

      Christensen and Pellicano argue that they were entitled to a hearing under

Franks v. Delaware, 438 U.S. 154 (1978), because they made a substantial

preliminary showing that the agent who prepared the affidavit in support of the




                                          5
November 2002 warrant knowingly made materially false statements or omissions.

We reject this argument.

      To get a hearing on whether a warrant is invalid under Franks, a defendant

must make “a substantial preliminary showing” that the affiant knowingly or

recklessly included a false statement in the warrant affidavit and that the allegedly

false statement was “necessary to the finding of probable cause.” Franks, 438 U.S.

at 155-56. A similar standard applies to omissions in a warrant affidavit. United

States v. Stanert, 762 F.2d 775, 781 (9th Cir. 1985). Knowing or reckless

falsehoods or omissions are immaterial when the affidavit would still support

probable cause after the purported falsehoods are removed and omissions included.

United States v. Garcia-Cruz, 978 F.2d 537, 541 (9th Cir. 1992). Omitted

information that is potentially relevant but not dispositive is not enough to require

a Franks hearing. See Franks, 438 U.S. at 155-56; Garcia-Cruz, 978 F.2d at 541.

      The purported misstatements and omissions were not material to probable

cause. See United States v. Ippolito, 774 F.2d 1482, 1485 (9th Cir. 1985). The key

material fact in the affidavit was that Pellicano hired Proctor to vandalize Busch’s

car to discourage her from publishing news articles. This core fact established

probable cause that Pellicano committed a Hobbs Act violation and that evidence

of such violation could be found at his PIA offices. See United States v. McFall,


                                           6
558 F.3d 951, 956 (explaining that “[t]he Hobbs Act defines extortion as ‘the

obtaining of property from another, with his consent, induced by wrongful use of

actual or threatened force, violence, or fear . . .’”) (quoting 18 U.S.C.

§ 1951(b)(2)). Numerous details in the affidavit supported this theory of probable

cause, such as Proctor’s statements in multiple recorded conversations that

Pellicano had hired him to vandalize Busch’s car.

      As the district court found, the erroneous or omitted details in the affidavit

were “of little consequence.” None of the omitted details about which Christensen

and Pellicano complain would have defeated probable cause. For example, it was

not material that Ornellas failed to mention that the purported “bullet hole” in the

windshield was not caused by a gunshot. A Hobbs Act violation does not require

the use of firearms. Any “wrongful use of actual or threatened force, violence, or

fear” is sufficient. 18 U.S.C. § 1951(b)(2). Pointing out that Proctor exaggerated

the cause of the hole in the windshield would not so significantly undermine his

credibility as to defeat probable cause, especially because Proctor admitted that he

had vandalized Busch’s car at Pellicano’s behest. See United States v. Patayan

Soriano, 361 F.3d 494, 505 (9th Cir. 2004) (explaining that in determining

probable cause, an informant’s admission against penal interest demonstrates

reliability). The other misstatements and omissions Christensen and Pellicano point


                                           7
to were likewise immaterial. The district court properly denied their Franks

motion.

III.   Specificity of July 2003 Warrant

       Christensen and Pellicano argue that the July 2003 warrant pursuant to

which their recorded conversations discussing the Bonder wiretap were seized was

insufficiently specific and the recordings thus should have been suppressed.

       Christensen and Pellicano primarily argue that Part B of the warrant was

insufficiently specific because it permitted the seizure of “[a]ll audio recordings of

telephonic conversations.” We disagree. Although warrants must be specific, they

are read in a common sense fashion. In re Grand Jury Subpoenas Dated Dec. 10,

1987, 926 F.2d 847, 855–56 (9th Cir. 1991). A common sense reading of the

warrant applied to Part B the many limitations stated in Part A and the preamble to

both Parts A and B. Read as a whole, therefore, the warrant was adequately

specific. See United States v. Hillyard, 677 F.2d 1336, 1340 (9th Cir. 1982)

(explaining that a search warrant may include a class of generic items “if there are

objective, articulated standards for the executing officers to distinguish between

property legally possessed and that which is not”). A long list of specific items to

be seized did not amount to a general warrant, especially in a case like this. As the

Supreme Court has explained, “[t]he complexity of an illegal scheme may not be


                                           8
used as a shield to avoid detection when the [government] has demonstrated

probable cause to believe that a crime has been committed and probable cause to

believe that evidence of this crime is in the suspect’s possession.” Andresen v.

Maryland, 427 U.S. 463, 480 n.10 (1976).

IV.   Title III Challenge to Admission of Recordings in Second Trial

      Christensen argues that 18 U.S.C. § 2515 requires the Pellicano-Christensen

recordings to be suppressed because Pellicano made them for a criminal or tortious

purpose. 18 U.S.C. § 2511(2)(d). This court has previously rejected the contention

that Pellicano’s remarks during the first trial’s closing arguments established by a

preponderance of the evidence that Pellicano made the recordings for the purpose

of committing any criminal or tortious act. United States v. McTiernan, 695 F.3d
882, 888–89 (9th Cir. 2012). We reject Christensen’s identical argument here.

      We are not persuaded by Christensen’s additional arguments that Pellicano

made the recordings for the purpose of committing a criminal or tortious act. First,

Christensen made no specific showing in the district court that Pellicano’s

recordings were essential to collecting illegal RICO income or that this was

Pellicano’s intended use. Moreover, even if the first recording was excluded on this

fee collection theory, the remaining recordings would not have been excluded

because Pellicano and Christensen did not discuss fees on them. Any error on this


                                          9
issue was therefore harmless. United States v. Gonzalez-Flores, 418 F.3d 1093,

1100 (9th Cir. 2005).

      Second, the recordings themselves were not essential to any breach of

fiduciary duties that Pellicano may have committed. That the recordings evidenced

Pellicano and Christensen’s crimes and torts did not mean they were essential to

actually committing those crimes and torts. See McTiernan, 695 F.3d at 889.

      Finally, the district court did not abuse its discretion by denying

Christensen’s request for an evidentiary hearing on the purpose of the recordings

after reviewing his offer of proof and determining that it was inadequate. Even if

Christensen had proved his factual theories (e.g., fee collection and double

dealing), he would not have been entitled to suppression. See id. at 891.

V.    Pellicano’s Motion to Dismiss Indictment

      Pellicano argues that the indictment against him should have been dismissed

because the government engaged in outrageous conduct. The standards to dismiss

either for a due process violation or under the district court’s supervisory powers

are high and permit dismissal only in extreme cases. United States v. Nobari, 574
F.3d 1065, 1081 (9th Cir. 2009); United States v. Doe, 125 F.3d 1249, 1257 (9th

Cir. 1997). None of the conduct Pellicano discusses in his papers comes close to

either standard for dismissing an indictment. Even if the government steered


                                          10
Pellicano’s former girlfriend to gather defense information, such conduct could at

most establish a Massiah violation, the remedy for which is suppression, not

dismissal of the indictment.1 See Massiah v. United States, 377 U.S. 201 (1964);

see also United States v. Barrera-Moreno, 951 F.2d 1089, 1092 (9th Cir. 1991)

(“Dismissal is appropriate when the investigatory or prosecutorial process has

violated a federal constitutional or statutory right and no lesser remedial action is

available.”). Such alleged conduct was not so egregious or flagrant as to warrant

dismissal of the indictment.

      The allegation that Ornellas had once asked Arneson to obtain LAPD

database information about a neighbor, even if true, was an irrelevant detail that

does not approach the high standards for dismissing an indictment. The alleged

Brady violations were also not serious enough. Finally, Pellicano’s allegations that

the prosecution was “vindictive” and engaged in “bullying tactics” were not

sufficient. Individually and cumulatively, the alleged conduct was not sufficient to

meet the high standards for dismissal. The district court did not err in denying




      1
         Pellicano withdrew his motion to suppress on this ground, and the district
court never held an evidentiary hearing on the matter. Having apparently waived
this issue, Pellicano does not now separately argue a basis to reverse under
Massiah.
                                           11
Pellicano’s motion to dismiss the indictment, nor did it abuse its discretion by

declining to exercise its supervisory powers to do so.

VI.   “Means of Identification” in Identity Theft Statute

      Turner’s argument that “means of identification” does not include landline

telephone numbers contradicts the plain meaning of the identity theft statute. A

telephone number is (1) a number, 18 U.S.C. § 1028(d)(7); and (2)

“telecommunication identifying information,” id., which the statute defines as a

“number . . . that identifies a specific telecommunications . . . account,”

§ 1029(e)(11) . The names and telephone numbers Turner used constituted

“name[s] or number[s] that may be used, alone or in conjunction with any other

information, to identify a specific individual.” § 1028(d)(7) (emphasis added); see

also United States v. Alexander, 725 F.3d 1117, 1119–20 (9th Cir. 2013). Because

the plain meaning is clear, the analysis ends there. See United States v. Williams,

659 F.3d 1223, 1225 (9th Cir. 2011); United States v. Carona, 660 F.3d 360, 369

(9th Cir. 2011).

      The identity theft statute’s mens rea requires only “the intent to commit, or

to aid or abet . . . any unlawful activity that constitutes a violation of Federal law,

or that constitutes a felony under any applicable State or local law.” 18 U.S.C.

§ 1028(a)(7). Turner’s argument that he did not use the victims’ names and


                                           12
numbers for the purpose of stealing or misusing a person’s identity is beside the

point.

         Finally, Turner did not raise below the argument that if “means of

identification” includes landline telephone numbers, the identity theft statute is

unconstitutionally vague. This argument therefore fails under the plain error

standard of review. The statute was not clearly or obviously vague, such that the

district court should have resolved the issue sua sponte. United States v. Marcus,

560 U.S. 258, 262–63 (2010).

VII. Motion to Sever Pellicano from the First Trial

         The district court did not abuse its discretion in declining to sever Pellicano

from the other Defendants in the first trial. Defendants have failed to establish that

the joint trial with Pellicano was “manifestly prejudicial.” United States v. Baker,

10 F.3d 1374, 1387 (9th Cir. 1993) (internal quotation marks omitted), overruled

on other grounds by United States v. Nordby, 225 F.3d 1053 (9th Cir. 2000). As

the district court explained, “any prejudice suffered . . . [was] similar to any multi-

defendant case where a somewhat inartful attorney represents one of the

defendants.” The court also observed that “Pellicano conducted himself in a

consistently responsible and professional manner during the trial and other

proceedings.”


                                             13
      The evidence the Defendants rely on failed to establish manifest prejudice.

The district court struck testimony about Pellicano’s offer to murder someone, for

example. As another example, the Defendants fail to explain how the airing of

personal drama between Pellicano and Virtue prejudiced them. To the extent that it

did, it was not “so manifestly prejudicial,” especially in a case of this size, that

severance was required. Moreover, the district judge gave many cautionary

instructions to ensure that Pellicano’s self representation would not unduly

prejudice his co-defendants. Finally, the jury’s verdict acquitting some Defendants

on some counts demonstrated that the jurors were able to compartmentalize the

evidence as to each Defendant and count. Park v. California, 202 F.3d 1146, 1150

(9th Cir. 2000).

VIII. Timeliness of Bribery Predicate Acts Against Arneson

      The predicate acts of bribery alleged in the Fifth Superseding Indictment

against Arneson were timely. The conspiracy to commit bribery count in the

Fourth Superseding Indictment and the RICO predicate acts of bribery alleged in

the Fifth Superseding Indictment were based on the same underlying conduct. The

Fifth Superseding Indictment was obtained about a month after the Fourth

Superseding Indictment’s conspiracy to commit bribery count was dismissed. The

Fifth Superseding Indictment was therefore timely pursuant to the statutory six-


                                           14
month savings period. See 18 U.S.C. §§ 3288–89; United States v. Clawson, 104
F.3d 250, 251 (9th Cir. 1996); United States v. Charnay, 537 F.2d 341, 354 (9th

Cir. 1976). The district court did not err in so holding.

IX.   Honest Services Fraud Good Faith Instruction

      The district court did not abuse its discretion in declining to use Arneson’s

proposed good faith instruction for honest services fraud. The district court

adequately instructed the jury about the intent element of the crime. Arneson

therefore was not entitled to a good faith instruction. United States v. Shipsey, 363
F.3d 962, 967–68 (9th Cir. 2004). Skilling v. United States, 561 U.S. 358, 403–04

(2010), does not change the analysis because it did not change the intent element of

honest services fraud.

X.    Constructive Amendment and Variance

      Defendants argue that the instructions in the first trial allowed the jury to

convict for an enterprise other than the one specifically alleged in the indictment,

thereby broadening the charges and requiring reversal. We disagree and affirm the

district court’s rulings on these issues.

      The Fifth Amendment requires that a defendant be convicted “only on

charges made by a grand jury in its indictment.” United States v. Garcia-Paz, 282
F.3d 1212, 1215 (9th Cir. 2002). “An amendment of the indictment occurs when


                                            15
the charging terms of the indictment are altered, either literally or in effect, by the

prosecutor or a court after the grand jury has last passed upon them.” United States

v. Adamson, 291 F.3d 606, 614 (9th Cir. 2002) (citation and internal quotation

marks omitted). “A variance, on the other hand, ‘occurs when . . . the evidence

offered at trial proves facts materially different from those alleged in the

indictment.’” Id. at 614–15 (citation omitted).

      Neither an amendment nor a variance occurred here because the instructions

permitted conviction for a “substantially similar” enterprise as charged in the

indictment. An amendment or variance occurs “when the prosecutor proves, or the

court instructs the jury to convict on, materially different facts or substantially

different crimes than those charged in the indictment.” United States v. Driggers,

559 F.3d 1021, 1025 (9th Cir. 2009) (emphasis added). Moreover, the facts

charged in the indictment were the same as those proved at trial: Pellicano

organized and led an enterprise to make money by illegally investigating targets.

The enterprise involved wiretapping, bribing Arneson for access to confidential

police databases, and paying Turner for access to confidential telephone company

information. The jury returned verdicts on these allegations, as the special verdict

form reflected. The instructions did not render it “impossible to know whether the

grand jury would have indicted for the crime actually proved,” nor did the


                                           16
indictment “affirmatively misle[ad] the defendant[s] and obstruct[ their] defense at

trial.” Adamson, 291 F.3d at 615–16 (internal quotation marks omitted).

      Any error was harmless, in any event. The jury specifically found that the

enterprise included Pellicano, Arneson, Turner, and PIA. The result thus would

have been the same had the instructions explicitly required such a finding. See

Driggers, 559 F.3d at 1024-26 (rejecting constructive amendment argument and

finding error in jury instructions harmless); see also United States v.

Garcia-Rivera, 353 F.3d 788, 792 (9th Cir. 2003) (“In reviewing jury instructions,

the relevant inquiry is whether the instructions as a whole are misleading or

inadequate to guide the jury’s deliberation.” (internal quotation marks omitted)).2

XI.   Prejudicial Evidence

      A.     Joint Claims

      Defendants in the first trial appeal the district court’s admission of evidence

suggesting that PIA’s actions led to wrongful acquittals in prior court cases

involving PIA clients and that Pellicano and his associates were willing to perform



      2
         We also reject Defendants’ argument that the government’s general
statement in closing arguments about the enterprise’s common purpose gave rise to
a fatal variance. Defendants did not object to this statement at trial, and the
statement did not give rise to a clear or obvious prejudicial variance. See United
States v. Marcus, 560 U.S. 258, 262–63 (2010) (explaining plain error standard of
review).
                                          17
illegal or immoral acts beyond wiretapping and record searches, such as violence

and threats, in order to achieve results for clients. Defendants dispute both the

relevance of this evidence and its prejudicial impact. See Fed. R. Evid. 402

(irrelevant evidence is not admissible); 403 (court may exclude relevant evidence if

its probative value is substantially outweighed by unfair prejudice). We are not

persuaded.

      The Ninth Circuit reviews for abuse of discretion a trial court's decision that

the probative value of evidence exceeds its potential for unfair prejudice. United

States v. Curtin, 489 F.3d 935, 943 (9th Cir. 2007) (en banc). “The district court

has broad discretion to admit potentially prejudicial evidence under Rule 403.”

United States v. Rizk, 660 F.3d 1125, 1132 (9th Cir. 2011). While it is true that

even modestly prejudicial evidence must be excluded where the evidence is of low

probative value, the district court did not abuse its discretion in admitting the

evidence at issue here because it was arguably relevant to the enterprise element of

the racketeering charge. See United States v. Gonzalez-Flores, 418 F.3d 1093,

1098 (9th Cir. 2005) (holding that moderately prejudicial evidence should not be

admitted when it “does not go to an element of the charge”); United States v.

Turkette, 452 U.S. 576, 583 (1981) (existence of a racketeering enterprise “is

proved by evidence of an ongoing organization, formal or informal, and by


                                           18
evidence that the various associates function as a continuing unit”).3 In the

instances where evidence truly had no relevance to charges against a particular

defendant, the court issued limiting instructions.

      B.     Nicherie

      Nicherie contends that testimony concerning various bad acts, including

forging signatures and transferring properties in violation of court orders, violated

Rules 403 and 404. Where, as here, no objection was made during trial, we review

for plain error. United States v. Sine, 493 F.3d 1021, 1038 (9th Cir. 2007). The

evidence Nicherie disputes was not offered to “prove a person’s character in order

to show that on a particular occasion the person acted in accordance with the

character,” Fed. R. Evid. 404(b)(1) (prohibited uses), but rather to show that

Nicherie had a plan to obtain control of Shafrir’s business under Rule 404(b)(2)

(permitted uses)—a plan in which wiretapping was just one of the paths to

accomplishing the goal. Furthermore, “it is the rare exception when a district

court’s decision to admit evidence under Rule 403 constitutes plain error.” Rizk,


      3
        Defendants cite Curtin for the proposition that “trial courts should exclude
marginally relevant but extremely prejudicial evidence.” 489 F.3d at 963–64
(Kleinfeld, J., concurring). In Curtin, this Court held that the trial court’s failure to
review proffered evidence in its entirety prior to admission was reversible error
because the evidence admitted had a “rare power to disgust,” “enough to sour the
stomach.” Id. at 956–58 (Trott, J., majority), 964 (Kleinfeld, J., concurring
(internal quotation marks omitted)). The evidence in this case was not so extreme.
                                           19
660 F.3d at 1132 (quoting United States v. Plunk, 153 F.3d 1011, 1019 n.7 (9th

Cir. 1998) (overruled on other grounds)). This is not one of those exceptions.

       Nicherie also appeals the court’s admission of evidence that he coached

Shafrir’s daughter to accuse her father of sexual molestation. This Court reviews a

district court’s decision to admit evidence of prior bad acts for abuse of discretion.

See United States v. Flores-Blanco, 623 F.3d 912, 919 (9th Cir 2010). Admitting

Shafrir’s testimony was not an abuse of discretion because it re-established witness

credibility.

       C.      Pellicano

       Pellicano appeals the introduction into evidence of a photograph taken

during the search of his office depicting reading material that could be considered

damning. Because Pellicano did not object at the time the evidence was presented,

review is for plain error. Sine, 493 F.3d at 1038. Even though “attempts to use

[reading material] against a defendant must be viewed and reviewed with a careful

and skeptical eye,” United States v. Waters, 627 F.3d 345, 355 (9th Cir. 2010), in

this case the reading material was mentioned only in passing, and the Government

did not invite the jury to draw any particular inferences from it. Admission of this

photo was not plain error.




                                          20
      Pellicano also appeals based on the introduction of testimony that he offered

to have someone killed on behalf of a client, testimony that was later stricken from

the record. The court reminded jurors before deliberation that “testimony that has

been excluded or stricken . . . is not evidence and must not be considered.” We

must assume that the jurors did not consider that evidence in reaching a verdict.

United States v. Rousseau, 257 F.3d 925, 932 (9th Cir. 2001) (“[J]uries are

presumed to follow their instructions.” (citing Zafiro v. United States, 506 U.S.
534, 540 (1993))).

      As above, we affirm the admission of other potentially prejudicial evidence

arguably relevant to the racketeering enterprise.

XII. Jencks Material

      During the first trial, Arneson called retired FBI Agent Stanley Ornellas to

the stand. Arneson’s co-defendants subsequently moved for production of

Ornellas’s Form 302 statements and grand jury testimony pursuant to Federal Rule

of Criminal Procedure 26.2. The district court denied the motion. Only Pellicano

appeals this decision.

      We review the district court’s denial of a Jencks request for abuse of

discretion. United States v. Alvarez, 358 F.3d 1194, 1210 (9th Cir. 2004). “A

conviction will be affirmed if the Jencks error is more than likely harmless.”


                                          21
United States v. Brumel-Alvarez, 991 F.2d 1452, 1457 (9th Cir. 1992) (citation and

internal quotation marks omitted).

      We do not need to decide whether the district court abused its discretion in

failing to order production of Jencks material relating to Ornellas’s testimony

because any potential error was more than likely harmless. Even if Pellicano could

have used Ornellas’s prior statements to impeach his testimony, the other evidence

against Pellicano was so substantial that it is highly unlikely the verdict would

have been different.

XIII. Pellicano’s Rule 404(b) Notice Claim

      Pellicano appeals the introduction of certain evidence because he was denied

notice of the prosecution’s intent to offer it. See Fed. R. Evid. 404(b)(2)(A)

(prosecutor must provide notice of intent to introduce other bad acts evidence).

Even assuming that Pellicano properly objected to the lack of notice, this claim

fails because the error was harmless: a lack of notice prior to voir dire was unlikely

to have affected the verdict. See United States v. Pang, 362 F.3d 1187, 1192 (9th




                                          22
Cir. 2004) (evidentiary rulings will be reversed for abuse of discretion only if such

error more likely than not affected the verdict).

XIV. Arneson’s Prosecutorial Misconduct Claims

      Arneson claims that he was prejudiced by various instances of alleged

prosecutorial misconduct. He has failed to show a probability that the misconduct,

if there was any, materially affected the verdict, and for this reason we affirm his

conviction. See United States v. Keyser, 704 F.3d 631, 643 (9th Cir. 2012) (to

obtain relief, a defendant must show that it is “more probable than not that the

misconduct materially affected the verdict” (citation and internal quotation marks

omitted)).

      Arneson argues that the direct examination of Detective Lim constituted

prosecutorial misconduct in violation of his Fifth Amendment rights because it

implied that Arneson’s retirement was an attempt to avoid an Internal Affairs

Department (“IAD”) interview he knew would uncover impropriety. See Garrity v.

New Jersey, 385 U.S. 493, 497–98 (1967) (extending the privilege against self-

incrimination to public employees in administrative hearings); Griffin v.

California, 380 U.S. 609, 615 (1965) (forbidding prosecutors from commenting on

a defendant’s decision not to testify). If there was error, it was harmless because




                                          23
Arneson admitted in his opening statement to the very acts that he would have been

asked about at the IAD interview.

      According to Arneson, the Government also violated his Fifth Amendment

rights by using a compelled statement against him in cross-examination

questioning about another IAD investigation. Arneson moved for a mistrial, which

the court denied. Where there are allegations of prosecutorial misconduct, we

review the denial of a motion for a new trial for abuse of discretion. United States

v. Washington, 462 F.3d 1124, 1135 (9th Cir. 2006).

      The court held an evidentiary hearing on the Garrity and Rule 16 issues

implicated by the cross-examination questioning. Fed. R. Crim. P. 16(a)(1)(B)(i)

(prosecution must disclose written or recorded statements in its possession made

by defendant, provided the attorney knows—or through diligence could know—of

its existence). Ultimately it found the prosecutor had “no actual knowledge that the

Government was in possession of a compelled statement,” and further that

“nothing in the statement itself was used” in cross examination. Rather, the

prosecution deduced the contents of the IAD recordings from the very existence of

the investigation and Arneson’s own testimony. This factual finding was not

clearly erroneous, and therefore the decision not to grant a new trial was not an




                                          24
abuse of discretion. Furthermore, any Rule 16 violation was harmless because the

IAD investigation was common knowledge.

      The prosecution’s sustained questioning into Arneson’s alleged bankruptcy

filing did not constitute prosecutorial misconduct. The Government had a good

faith basis for the questioning. It had no reason to doubt the validity of the filing.4

Once Arneson testified on direct examination that he had never filed for

bankruptcy, the petition became a proper subject for impeachment questioning.

There was no Rule 16 violation, because the Government was not required to

produce statements intended only for impeachment. See United States v. Gonzalez-

Rincon, 36 F.3d 859, 865 (9th Cir. 1994). To the extent the bankruptcy was

arguably introduced as proof of a motive to accept bribes, Arneson cannot prove

prejudice, as he had already testified regarding an attempted foreclosure on his

residence. Furthermore, the prosecutor’s comment on perjury, made to Arneson’s

counsel and overheard by several jurors, was harmless because the jury was

already aware of the Government’s position that Arneson had lied on the stand.




      4
        Arneson argues that the Government should have compared the signature
on the filing to the signature on other documents in the Government’s possession.
This argument is unconvincing, because unless someone has a reason to suspect
forgery, there would be no reason to compare signatures closely.
                                           25
XV. Alleged Prosecutorial Misconduct in Closing Argument at First Trial

      Arneson and Pellicano assert that the Government engaged in improper

conduct during closing arguments at the first trial. This claim lacks merit. In the

context of a trial lasting many weeks and encompassing lengthy testimony from

numerous witnesses, any error in the Government’s closing arguments did not

amount to a miscarriage of justice. See United States v. Prantil, 764 F.2d 548, 556

(9th Cir. 1985) (in order to reverse, it must be more probable than not that the

improper remarks materially affected the verdict).

      According to Arneson, the Government improperly maligned his defense

counsel. Upon consideration of the statements in full, we conclude that was not the

case. The Government was referring to Arneson’s testimony, not to his outside

meetings with counsel. Nor did the Government improperly express personal

opinions regarding Arneson’s credibility. “Prosecutors can argue reasonable

inferences based on the record, and have considerable leeway to strike hard blows

based on the evidence and all reasonable inferences from the evidence. A

prosecutor may express doubt about the veracity of a witness’s testimony and may

even go so far as to label a defendant’s testimony a fabrication.” United States v.

Tucker, 641 F.3d 1110, 1120 (9th Cir. 2011) (alterations, citations, and internal

quotation marks omitted).


                                          26
      Pellicano argues that the Government improperly encouraged the jury to

consider conduct not charged in the indictment, and that it improperly bolstered its

trial witnesses. Everything the prosecution referred to was either already known to

the jury through evidence introduced at trial or could have been deduced from that

evidence. The statements did not prejudice the defense.

XVI. Juror Misconduct Claims

      Defendants in the first trial appeal their convictions based on claims of juror

bias and various instances of juror misconduct. We agree with the district court’s

conclusion that the assorted occurrences alleged were unlikely to have affected the

verdict.

      First, the district court found that the comment regarding Arneson’s

credibility was not prejudicial because it was only overheard in passing, and the

jurors likely did not afford it much weight because it merely repeated arguments

the prosecution already made in open court. The court’s analysis convincingly

revealed the harmlessness of the comment, thereby satisfying the Mattox rule. See

Mattox v. United States, 146 U.S. 140, 150 (1892) (private communications

between a juror and an attorney invalidate the verdict “unless their harmlessness is

made to appear”).




                                         27
      Second, the court found that Juror 51’s white lie as to whether she heard the

comment did not evidence bias because the innocuous explanation was more

likely. This finding deserves deference. United States v. Gonzalez, 214 F.3d 1109,

1112 (9th Cir. 2000) (the district court is in the best position to assess juror bias).

      Third, the court found allegations of influence from outside sources to be

insufficient, as there was no evidence that the jurors received any revelatory

information, or that they discussed or considered the information for any length of

time. This finding was proper under this circuit’s five-factor test for whether juror

misconduct affected the verdict. See Dickson v. Sullivan, 849 F.2d 403, 406 (9th

Cir. 1988).

      Defendants also appeal the district court’s denial of an evidentiary hearing

on this issue. They rely on Caliendo v. Warden of California Men’s Colony in

arguing that a court must hold a hearing “where, as here, an extrinsic contact was

possibly prejudicial but the trial judge neglected to hold the government to its

heavy burden of proving that the contact was clearly not prejudicial.” 365 F.3d
691, 698 (9th Cir. 2004). Caliendo is not applicable. In Caliendo, one of the

critical prosecution witnesses interacted with multiple jurors for twenty minutes, a

contact that the Court found “went beyond a mere inadvertent or accidental

contact.” Id. (internal quotation marks omitted). In contrast, a single comment


                                           28
overheard in leaving the courtroom or a passing mention of a website report

containing information the jurors can observe themselves in open court, does not

persuade us that the decision not to hold an evidentiary hearing was reversible

error.

XVII. Christensen’s Evidence Claims

         Christensen argues that evidence pertaining to Pellicano’s other wiretapping

activities was not admissible against him under Rule 404(b), admitting it against

him was unfairly prejudicial under Rule 403, and therefore the district court erred

in refusing to issue limiting instructions. We disagree.

         Although the evidence was not exempt from Rule 404(b) analysis as

“inextricably intertwined” with the charges against Christensen,5 it was exempt as a

rebuttal of Christensen’s defense. See United States v. Kearns, 61 F.3d 1422, 1427


         5
          There was no indication that Christensen knew about the other wiretaps,
let alone participated in them. Cf. United States v. Soliman, 813 F.3d 277, 279 (9th
Cir. 1987) (treating evidence as inextricably intertwined when “[t]he record
suggests both that [the defendant] was indicted for less than all of his actions and
that [his supervisor’s] mail fraud activities were closely intertwined with [the
defendant’s]” (internal quotation marks omitted)). Nor was evidence of the other
wiretaps necessary to offer a “coherent and comprehensible story,” because the
recordings of Pellicano and Christensen’s conversations were understandable as
referring to wiretapping activities even given the “coded language” used. Cf.
United States v. Williams, 291 F.3d 1180, 1189–90 (9th Cir. 2002) (per curiam)
(finding evidence of other assaults necessary to demonstrate coercion in the case at
hand), overruled on other grounds by United States v. Gonzales, 506 F.3d 940 (9th
Cir. 2007) (en banc).
                                           29
(9th Cir. 1995). Christensen opened the door to the admission of the evidence

when he argued that Pellicano lacked the ability to wiretap during the relevant time

and also that Pellicano altered the recordings to make it appear that they were

discussing wiretapping when they were not. Evidence of the contemporaneous

wiretaps was relevant to rebutting the first theory of defense, whereas evidence of

the prior wiretaps—including testimony of PIA client Pfeiffer, who explained what

the coded language meant—was relevant to rebutting the second theory.

      Because the evidence in question was relevant to rebutting Christensen’s

defense, we affirm both the district court’s finding that its probative value

outweighed any danger of unfair prejudice under Rule 403 and the court’s decision

not to issue limiting instructions.

XIX. Christensen’s Severance Claim

      Christensen contends that he should have been tried separately from

Pellicano because a large amount of evidence would not have been admissible

against him in a separate trial. We disagree. By presenting his various theories of

defense to the jury, Christensen opened the door to evidence of Pellicano’s other

wiretapping acts. Christensen also argues that Pellicano’s self-representation and

prison garb were prejudicial to his defense. The court addressed both these issues

in instructions to the jury. Absent a reason to believe otherwise, this Court


                                          30
presumes that jurors follow instructions. Rousseau, 257 F.3d at 932. Christensen

has failed to prove that prejudice from the joint trial was so “clear, manifest or

undue” that he was denied a fair trial. United States v. Throckmorton, 87 F.3d
1069, 1071–72 (9th Cir. 1996); see also United States v. Alvarez, 358 F.3d 1194,

1206 (9th Cir. 2004) (defendant has burden of proving “clear, manifest, or undue

prejudice” from joint trial).

XX. Alleged Prosecutorial Misconduct in Closing Argument at Second Trial

      According to Christensen, comments made in closing argument at the

second trial amounted to prosecutorial misconduct warranting a new trial. We

disagree. Although the argument was likely improper, the error was harmless.

      Even assuming the Government did not know the inference was false, it had

a “very strong reason to doubt” the inference, and thus should not have argued it

before the jury. United States v. Reyes, 577 F.3d 1069, 1077 (9th Cir. 2009).

However, given that Christensen’s falsified-recordings theory of innocence was

tenuous at best, it is unlikely that the jury would have decided the case any

differently notwithstanding the false inference.

XXI. Brady Claims

      Turner, Arneson, and Pellicano appeal their convictions in the first trial, and

Pellicano and Christensen appeal their convictions in the second trial, based on the


                                          31
prosecution’s failure to provide impeachment information regarding cooperating

witness Teresa Wright. Pellicano also appeals based on the prosecution’s failure to

produce grand jury testimony pertaining to the hole in Anita Busch’s car.

      To prevail on a Brady claim, a “defendant must show that (1) the evidence

was exculpatory or impeaching; (2) it should have been, but was not produced; and

(3) the suppressed evidence was material to his guilt or punishment.” United

States v. Antonakeas, 255 F.3d 714, 725 (9th Cir. 2001). Appellants have failed to

show that the information was material.

      Wright’s prior inconsistent statement had impeachment value, and thus it

should have been produced before trial.6 However, the evidence was not material

to Defendants’ guilt. There was not “a reasonable probability that the result of the

proceeding would have been different had [the presentence report about Wright]

been disclosed to the defense.” Id.

      Defendants argue that without Wright’s testimony, the Government would

not have been able to prove that Pellicano had the ability to implement wiretaps

after Turner’s retirement, that Turner committed any of the crimes for which he


      6
        In contrast, the impeachment value of Wright’s employment with Verizon
was slim to none. The fact that the court expressed surprise and dismay upon
learning this information at sentencing was not because it should have been
disclosed to Defendants, but rather because Wright should not have been allowed
to work at Verizon while awaiting sentencing.
                                          32
was charged, or that there was a RICO enterprise. This argument is not persuasive.

At most, Defendants could have used the inconsistent statement to establish that

Wright told a minor lie about receiving payment for specific acts as opposed to

receiving money for her general willingness to act on Turner’s behalf. This would

not have discredited her testimony to the point of affecting the verdict. As the

court correctly reasoned in denying the motion for a new trial, “[e]ven if the jury

were to question Wright’s veracity, there was a large amount of supplemental

evidence that would lead to the conclusion that Wright gave information to Turner

who passed i[t] on to Pellicano.”

      Pellicano’s arguments also fail. The first prong of the Brady inquiry was not

met. It was not clear that the source of the hole has impeachment value, as the

witness could have meant that he put what looked like a bullet hole in the car. Nor

was the third prong met, as the information was not material to Pellicano’s guilt or

punishment: it did not matter what implement created the hole in Busch’s

windshield, merely that the hole was put there in order to intimidate her.

      AFFIRMED.




                                          33